Order entered November 6, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00674-CR

                        ROLAND LASHUN JERNIGAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-59314-N

                                           ORDER
       The Court REINSTATES the appeal.

       On October 22, 2013, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. We ADOPT the findings that: (1) appellant

desires to pursue the appeal; (2) appellant is indigent and represented by court-appointed

counsel; (3) counsel timely requested both the clerk’s and reporter’s records; (4) Sandra Hughes

and Anne Meredith are the court reporters who recorded the proceedings; (5) Ms. Hughes

explained that she was waiting for Ms. Meredith to complete her portion of the record so that a

complete record could be filed; and (6) the Dallas County District Clerk and Ms. Hughes will file

their respective records within thirty days of the October 29, 2013 hearing. We received the

clerk’s record on October 30, 2013 and the reporter’s record on November 4, 2013.
Appellant’s brief is due within thirty days of the date of this order.


                                               /s/     DAVID EVANS
                                                       JUSTICE